Citation Nr: 1707719	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  12-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Whether there was clear and unmistakable error (CUE) in a September 1989 rating decision that denied service connection for left ear hearing loss.  

3.  Whether there was CUE in a September 1989 rating decision that denied service connection for tinnitus.  

4.  Whether there was CUE in a January 1992 rating decision that denied service connection for a left knee disability.  

5.  Whether there was CUE in an October 2007 rating decision that denied service connection for right ear hearing loss.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability.  
7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for tinnitus.  

8.  Entitlement to an increased rating for left knee arthritis, currently rated as 10 percent disabling, to include entitlement to a separate rating for instability.

[The issue of entitlement to an increased rating for right knee arthritis, to include entitlement to a separate rating for instability, is the subject of a separate Board decision.]  


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) from May 2010, July 2012, and April 2016 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014. 

In October 2014, the Board reopened and remanded a claim of entitlement to service connection for a back disability, and also remanded the issues of whether new and material evidence had been presented to reopen claims of service connection for bilateral hearing loss and tinnitus, as well as an increased rating claim for arthritis of the left knee, for additional development.  

In October 2016, the Veteran perfected an appeal with respect to the issues of whether there was CUE in a September 1989 rating decision that denied service connection for hearing loss and tinnitus; whether there was CUE in an October 2007 rating decision that denied service connection for right ear hearing loss; and whether there was CUE in a January 1992 rating decision that denied service connection for a left knee disability.  As such, the issues are reflected on the title page.  

The Veteran submitted additional relevant evidence in September 2016.  Although he has not waived initial RO consideration of the additional evidence, service connection for a lumbar spine disability is granted in the decision below, and thus, there has been no prejudice to the Veteran with respect to that issue.  The remaining issues are being remanded to the RO for additional development.

In addition, in October 2014, the Board referred issues of whether there was CUE in an October 2007 rating decision that denied reopening claims of service connection for left ear hearing loss and tinnitus.  It does not appear that these issues have been adjudicated.  Thus, they are again REFERRED to the RO for appropriate action.

The decision below addresses the lumbar spine disability claim.  The remaining claims are addressed in the remand section following the decision.



FINDING OF FACT

Arthritis and strain of the lumbar spine are related to service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis and strain of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II.  Analysis

The Veteran asserts that a lumbar spine disability is related to service.  He contends he developed his current back disability as a result of back strains during service, and/or secondary to an altered gait caused by his service-connected right and left knee disabilities.  

Both the May 2015 VA examination report and a September 2016 private opinion diagnose arthritis and strain of the lumbar spine.  In addition, the September 2016 physician determined that strained lumbar ligaments during service made the Veteran's back more prone to repeated lumbar strains, both during service and after separation.  The physician concluded that is more than likely that repeated strains of the lumbar ligaments during service caused or contributed to the Veteran's current arthritis of the lumbar spine.  

The May 2015 VA examiner referenced the Veteran's age and profession as a welder in association with the natural progression of degenerative disease of the lumbar spine, noting an absence of treatment for a back disability during service.  However, service treatment records reflect complaints of low back pain in July 1986.  Moreover, the examiner did not explain the medical importance of an absence of treatment.

Further, in addition to a May 1988 service treatment record noting a fall due to right knee symptoms during service in December 1986, a July 1990 VA examination report reflects a history of back pain as a result of falls due to right knee pain during service.  The Veteran is competent to report his symptoms, to include back pain as a result of duties requiring him to work and walk in a semi squatting position, moving quickly from side-to-side, during service.  Moreover, the Board finds his statements to be credible.  

The Veteran's DD FORM 214 reflects his military occupational specialty (MOS) was Torpedoman's Mate, and service records indicate that he served aboard submarines.  Thus, it is reasonable to conclude that the Veteran's duties during service involved working with torpedoes in tight spaces in a submarine, and conceivably may have resulted in him experiencing back pain/strain.  As such, the Board accepts the Veteran's assertions in this regard as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  

In addition, VA treatment records in February 2008 reflect complaints of back pain assessed as osteoarthritis, and although a March 2008 record notes onset of back pain two days earlier after lifting a heavy item at work, it was noted to be in the same spot as the year before and assessed as acute back strain in recurrent area.  Further, a March 2012 private opinion notes a history of back strains and intermittent symptoms during and since service.  

The Board notes that although the March 2015 VA examination report reflects an opinion to the effect that chronic lumbosacral strain was not caused by the Veteran's knee disabilities, the September 2016 private opinion states that the abnormal stresses on the Veteran's lumbar ligaments due to knee instability as a result of in-service knee injuries more than likely caused repeated strains of the lumbar ligaments.  Regardless, the grant of service connection for a back disability on a direct basis obviates the need for further discussion of secondary service connection.  

In this case, the Board finds the September 2016 private medical opinion to be persuasive and of the greatest probative value.  It is apparent in the opinion that the claims file was reviewed and considered in rendering the opinion.  Additionally, the opinion is not inconsistent with the contemporaneous evidence and contains a well-reasoned explanation.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The evidence is at least in equipoise as to the nexus element and, when resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has arthritis and strain of the lumbar spine related to active service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for arthritis and strain of the lumbar spine.  


ORDER

Service connection for arthritis and strain of the lumbar spine is granted.  



REMAND

As noted in the introduction, in October 2016, the Veteran perfected an appeal with respect to the issues of whether there was CUE in a September 1989 rating decision that denied service connection for hearing loss and tinnitus; whether there was CUE in an October 2007 rating decision that denied service connection for right ear hearing loss; and whether there was CUE in a January 1992 rating decision that denied service connection for a left knee disability.  In his October 2016 VA FORM 9, he requested a Board hearing via videoconference with respect to those issues.  The record indicates that the requested hearing has not been conducted. 

Because the Board may not proceed with an adjudication of the appellant's claim without affording him an opportunity for a Board hearing, a remand is required so that the RO may schedule a videoconference Board hearing and provide the Veteran with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

The Board notes that the reference to a January 20, 1989 rating decision in both the April 2016 rating decision and the October 2016 statement of the case with respect to whether there was CUE in the denial of service connection for left ear hearing loss and tinnitus is in error.  More specifically, the record shows that the 1989 rating decision at issue is dated September 19, 1989, and notes that January 20, 1989, was the date of claim.  As 

As further noted in the introduction, it does not appear that the claims the Board referred to the RO in October 2014 with respect to whether there was CUE in an October 2007 rating decision that denied reopening claims of service connection for left ear hearing loss and tinnitus have been adjudicated.  As such, the issues are again being referred to the RO for adjudication.  Inasmuch as the issues of whether new and material evidence has been received to reopen the claims of service connection for hearing loss and tinnitus are "inextricably intertwined" with the issues of whether there is CUE in the October 2007 rating decision, consideration of the new and material evidence claims must be deferred pending the adjudication of the Veteran's CUE revision requests with respect to the October 2007 rating decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

With respect to the increased rating claim for the left knee disability, the Board finds that further evidentiary development is warranted.  Although the Veteran was afforded a VA examination with respect to his left knee disability in May 2015, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board notes that although the May 2015 VA knee and lower leg examination report reflects relevant findings, to include use of a cane at work, it does not include all the required testing pursuant to § 4.59 and Correia.  The examination was conducted using a 2015 version of the Disability Benefits Questionnaires (DBQs), which does not include any section for recording ranges of motion on active or passive testing, or nonweight bearing.  Thus, the May 2015 VA examination report does not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.

Accordingly, these issues are REMANDED for the following actions:

1.  Adjudicate the referred requests for revision based on CUE in the October 2007 rating decision that denied reopening the claims of service connection for left ear hearing loss and tinnitus.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the severity of his service-connected left knee disability.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The left knee joint should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the undamaged opposite joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  Also, describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  

A rationale for all opinions expressed should be provided.  

3.  Readjudicate the left knee rating claim.  If the benefit sought remains denied, issue a supplemental statement of the case.  

4.  Schedule the Veteran for a videoconference Board hearing with respect to whether there was CUE in a September 1989 rating decision that denied service connection for hearing loss and tinnitus; whether there was CUE in an October 2007 rating decision that denied service connection for right ear hearing loss; and whether there was CUE in a January 1992 rating decision that denied service connection for a left knee disability.  Ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


